ORDER DENYING STATE’S PETITION FOR REHEARING
PER CURIAM:
This matter is before the court on the State’s petition for rehearing in which it asks us to reconsider our prior published opinion, State v. Quinn, 305 Utah Adv. Rep. 17 (Utah App.1996). Having reviewed and considered the parties’ filings, IT IS HEREBY ORDERED that the petition is denied.
In State v. Jaeger, 886 P.2d 53 (Utah 1994), a case upon which the State would like us to rely, the trial court dismissed the information and discharged Jaeger after concluding that there was insufficient evidence to establish *268probable cause to bind him over for trial. Id. at 53-54. The supreme court concluded that the order dismissing the information and discharging Jaeger, coupled with the State’s inability to refile, constituted a “final judgment of dismissal” which the State was entitled to appeal. Id. at 55. In the instant case, the trial court did not dismiss the information and, in fact, set the matter for trial. The trial court merely refused to enhance two of the charges to felonies. Thus, contrary to the State’s contentions, the subject order was interlocutory, not final, and under Rule 26(3) of the Utah Rules of Criminal Procedure, the State is not authorized to appeal an interlocutory order of this type.
Even if we were to accept the State’s argument, made for the first time in its petition for rehearing, that the subject order is final, the State would still be precluded from appealing the order. According to Utah Rule of Criminal Procedure 26(3)(a), the State may only appeal from “a final judgment of dismissal.” The subject order, even if construed as final, did not dismiss the information against Quinn.